





Exhibit 10.59






AMENDMENT No. 3 to AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT
This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY
AGREEMENT (this “Agreement”) is made as of this 25th day of February, 2019, by
and among WRIGHT MEDICAL GROUP N.V., a public limited liability company
organized and existing under the laws of the Netherlands with its corporate seat
(statutaire zetel) in Amsterdam and registered with the Dutch trade register
under number 34250781, as a Guarantor (“Parent”), WRIGHT MEDICAL GROUP, INC., a
Delaware corporation (“Wright”), each of the direct and indirect Subsidiaries of
Parent set forth on the signature pages hereto (individually as a “Borrower”,
and collectively with Wright, the “Borrowers”), MIDCAP FUNDING IV TRUST, a
Delaware statutory trust, individually as a Lender, and as Agent (in such
capacity, together with its successors and assigns, “Agent”) and the other
financial institutions or other entities from time to time parties to the Credit
Agreement referenced below, each as a Lender.
RECITALS
A.Agent, Lenders, Parent and Borrowers have entered into that certain Amended
and Restated Credit, Security and Guaranty Agreement, dated as of May 7, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, including by that certain Limited Consent and
Amendment No. 1 to Amended and Restated Credit, Security and Guaranty Agreement,
dated as of August 24, 2018, that certain Limited Consent to Amended and
Restated Credit, Security and Guaranty Agreement, dated as of November 16, 2018,
and that certain Omnibus Limited Consent and Amendment No. 2 to Amended and
Restated Credit, Security and Guaranty Agreement and Amendment No. 5 to Pledge
Agreement, dated as of December 10, 2018, the “Existing Credit Agreement”; the
Existing Credit Agreement, as amended hereby, the “Credit Agreement”), pursuant
to which the Lenders have agreed to make certain advances of money and to extend
certain financial accommodations to Borrowers in the amounts and manner set
forth in the Credit Agreement.


B.Parent and the Borrowers have requested that Agent and the Lenders amend
certain terms of the Existing Credit Agreement to, among other things, (i)
increase the Revolving Loan Commitment amount by $25,000,000 (the “Revolving
Loan Commitment Increase Amount”) to $175,000,000 and (ii) increase the Term
Loan Tranche 2 Commitments by $15,000,000 to $35,000,000 and, on and subject to
the conditions and terms set forth herein, Agent and the Lenders have agreed to
so amend the Existing Credit Agreement as more fully set forth and subject to
the terms and conditions herein.


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, the Lenders, Parent and
Borrowers hereby agree as follows:





--------------------------------------------------------------------------------





1.Defined Terms; Recitals. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement
(including those capitalized terms used in the Recitals hereto). The Recitals
set forth above shall be construed as part of this Agreement as if set forth
fully in the body of this Agreement.


2.Amendments to the Existing Credit Agreement. Subject to the terms and
conditions of this Agreement, including, without limitation, the satisfaction of
the conditions set forth in Section 4 hereof, the Existing Credit Agreement is
hereby amended as follows:


(a)Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
new defined terms in alphabetical order therein:


“Third Amendment” means that certain Amendment No. 3 to Amended and Restated
Credit, Security and Guaranty Agreement, dated as of February 25, 2019, among
Parent, the Borrowers, Agent and Lenders.
“Third Amendment Effective Date” means the date on which all of the conditions
in Section 4 of the Third Amendment have been satisfied in accordance with the
terms thereof.


(b)Section 1.1 of the Existing Credit Agreement is hereby amended by amending
and restating the definition of “Additional Tranche” as follows:


“Additional Tranche” means an additional amount of Revolving Loan Commitment
equal to $75,000,000 (it being acknowledged that multiple Additional Tranches
are permitted pursuant to Section 2.1(c) in minimum amounts of $1,000,000 each
for a total of up to $75,000,000).
(c)The definition of “Revolving Loan Commitment Amount” in Section 1.1 of the
Existing Credit Agreement is hereby amended by amending and restating the last
sentence thereof as follows:


“For the avoidance of doubt, the aggregate Revolving Loan Commitment Amount of
all Lenders on the Third Amendment Effective Date shall be $175,000,000 and if
the Additional Tranche is fully activated by Borrowers pursuant to the terms of
this Agreement such amount shall increase to $250,000,000.”
(d)Section 1.1 of the Existing Credit Agreement is hereby amended by amending
and restating the definitions of “Term Loan Commitments” and “Term Loan Tranche
2 Commitments” in their entirety, as follows:


“Term Loan Commitments” means the Term Loan Tranche 1 Commitments and the Term
Loan Tranche 2 Commitments. For the avoidance of doubt, the aggregate Term Loan
Commitments of all Lenders on the Third Amendment Effective Date is $55,000,000.


2

--------------------------------------------------------------------------------





“Term Loan Tranche 2 Commitments” means the sum of each Lender’s Term Loan
Tranche 2 Commitment Amount. For the avoidance of doubt, the aggregate Term Loan
Tranche 2 Commitments of all Lenders on the Third Amendment Effective Date is
$35,000,000.
(e)The “Commitment Annex” set forth on Annex A to the Existing Credit Agreement
is deleted in its entirety and replaced with the “Commitment Annex” attached
hereto as Exhibit A.


3.Representations and Warranties. Each Credit Party hereby confirms that all of
the representations and warranties set forth in the Credit Agreement are true
and correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to such
Credit Party as of the date hereof, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date (without duplication of any materiality qualifier in the
text of such representation or warranty).


4.Conditions to Effectiveness. This Agreement shall become effective as of the
date on which each of the following conditions have been satisfied, as
determined by Agent in its reasonable discretion:
(a)The Agent shall have received (including by way of facsimile or other
electronic transmission) a duly authorized, executed and delivered counterpart
of the signature page to this Agreement from each Credit Party, the Agent and
the Lenders;


(b)all representations and warranties of the Credit Parties contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof, except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);


(c)both immediately before and after giving effect to this Agreement, no Default
or Event of Default shall have occurred and be continuing or result therefrom;


(d)the Credit Parties shall have delivered to Agent duly executed amended and
restated Notes in favor of each Lender, if so requested by such Lender, in the
aggregate principal amount equal to such Lender’s Revolving Loan Commitment
Amount;


(e)shall have received a certificate of the secretary of each Credit Party
attaching the Organizational Documents of such Credit Party (if modified since
the last delivery thereof to the Agent), good standing certificates of each US
Borrower certified by the Secretary of State of the state(s) of organization of
such Credit Party (as applicable) as of a recent date, and duly executed copies
of the completed borrowing resolutions for the Credit Parties;




3

--------------------------------------------------------------------------------





(f)Agent shall have a received an opinion of Ropes & Gray LLP, legal counsel to
the Credit Parties, as to such customary matters as Agent may reasonably
request;
 
(g)Agent shall have received payment in full of the Increase Origination Fee in
accordance with Section 5 of this Agreement; and


(h)the Credit Parties shall have delivered such other documents, information,
certificates, records, permits, and filings as Agent may reasonably request.
  
5.Increase Origination Fee. Borrowers shall pay, or cause to be paid, to Agent,
for the benefit of all Revolving Lenders committed to make Revolving Loans on
the Third Amendment Effective Date, in accordance with their respective Pro Rata
Shares, a fee (the “Increase Origination Fee”) in an amount equal to (i) the
Revolving Loan Commitment Increase Amount, multiplied by (ii) one percent
(1.00%), which fee is due and payable and non-refundable as of the Third
Amendment Effective Date and, once paid, is non-refundable.


6.Costs and Fees. Parent and Borrowers shall be responsible for the payment of
all reasonable, documented and invoiced out-of-pocket costs and fees of Agent’s
counsel incurred in connection with the preparation, negotiation, execution and
delivery of this Agreement and any related Financing Documents.


7.No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a modification
or waiver of any provision of the Credit Agreement, the Financing Documents or
any other documents, instruments and agreements executed or delivered in
connection with any of the foregoing. Nothing herein is intended or shall be
construed as a waiver of any existing Defaults or Events of Default under the
Credit Agreement or other Financing Documents or any of Agent’s rights and
remedies in respect of such Defaults or Events of Default. This Agreement
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.


8.Reaffirmation. Except as specifically amended pursuant to the terms hereof,
each Credit Party hereby acknowledges and agrees that the Credit Agreement and
all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by such Credit Party. Each Credit Party
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Financing Documents, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Agent’s or
any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions. Each Credit Party
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens.




4

--------------------------------------------------------------------------------





9.Miscellaneous.


(a)Reference to the Effect on the Credit Agreement and Financing Documents. On
and after the date hereof, (i) this Agreement shall constitute a “Financing
Document” under and as defined in the Credit Agreement and the other Financing
Documents and (ii) each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Agreement.
   
(b)Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 13.8 (Governing Law; Submission to
Jurisdiction) and Section 13.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.


(c)Headings. Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.


(d)Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.


(e)Entire Agreement.    This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.


(f)Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.


(g)Successors/Assigns. This Agreement shall bind, and the rights hereunder shall
inure to, the respective successors and assigns of the parties hereto, subject
to the provisions of the Credit Agreement and the other Financing Documents.
[SIGNATURES APPEAR ON FOLLOWING PAGES]



5

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement of the day and year first hereinabove set forth.




AGENT:
MIDCAP FUNDING IV TRUST,

as Agent


By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By:___/s/ Maurice Amsellem     
Name: Maurice Amsellem
Title: Authorized Signatory






LENDERS:
MIDCAP FUNDING IV TRUST,

as a Lender


By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By:    /s/ Maurice Amsellem___________
Name: Maurice Amsellem
Title: Authorized Signatory


    


MIDCAP FINANCIAL TRUST,
as a Lender


By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By: ___/s/ Maurice Amsellem___________
Name: Maurice Amsellem
Title: Authorized Signatory


6

--------------------------------------------------------------------------------





LENDERS:
APOLLO INVESTMENT CORPORATION,
as a Lender


By: Apollo Investment Management, L.P., as Advisor
By: ACC Management, LLC, as its General Partner
By: /s/ Tanner Powell
Name: Tanner Powell
Title:  Authorized Signatory







BORROWERS:
BioMimetic Therapeutics Canada, Inc.,
as a Borrower
By: /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President
 
BioMimetic Therapeutics LLC,
as a Borrower 
By:  /s/ Lance A. Berry
Name: Lance A. Berry
Title: Treasurer
 
BioMimetic Therapeutics USA, Inc.,
as a Borrower
By:  /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President
 
OrthoHelix Surgical Designs, Inc.,
as a Borrower
By:  /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer



7

--------------------------------------------------------------------------------





 
OrthoPro, L.L.C.,
as a Borrower
By:  /s/ Lance A. Berry
Name: Lance A. Berry
Title: President and Chief Financial Officer
 
Solana Surgical, LLC,
as a Borrower
By: Wright Medical Group, Inc., its sole member
By:  /s/ Lance A. Berry
Name: Lance A. Berry
Title: Executive Vice President, Chief Financial and Operations Officer
 
Tornier US Holdings, Inc.,
as a Borrower
By:  /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer
 
Tornier, Inc.,
as a Borrower
By:  /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer
 
Trooper Holdings Inc.,
as a Borrower
By:  /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer
 
Wright Medical Capital, Inc.,
as a Borrower
By:  /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury



8

--------------------------------------------------------------------------------





 
Wright Medical Technology, Inc.,
as a Borrower
By:  /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
Wright Medical Group Intellectual Property, Inc.,
as a Borrower
By:  /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
Wright Medical Group, Inc.,
as a Borrower
By:  /s/ Lance A. Berry
Name: Lance A. Berry
Title: Executive Vice President, Chief Financial and Operations Officer
 
Cartiva, Inc.,
as a Borrower
By:  /s/ Lance A. Berry
Name: Lance A. Berry
Title: President


GUARANTOR AND PARENT:
Wright Medical Group N.V.
By:  /s/ Lance A. Berry
Name: Lance A. Berry
Title: Executive Vice President, Chief Financial and Operations Officer





9

--------------------------------------------------------------------------------






EXHIBIT A


Annex A to Credit Agreement (Commitment Annex)


Lender
Revolving Loan Commitment Amount
Revolving Loan Commitment Percentage
Term Loan Tranche 1 Commitment Amount
Term Loan Tranche 1 Commitment Percentage
Term Loan Tranche 2 Commitment Amount
Term Loan Tranche 2 Commitment Percentage
MidCap Funding IV Trust
$116,666,666.67
66.6667%
$13,333,333.33
66.6667%
$0
0%
Apollo Investment Corporation
$58,333,333.33
33.3333%
$6,666,666.67
33.3333%
$11,666,666.67
33.3333%
MidCap Financial Trust
$0
0%
$0
0%
$23,333,333.33
66.6667%
 
 
 
 
 
 
 
TOTALS
$175,000,000.00
100%
$20,000,000.00
100%
$35,000,000.00
100%





10